In a child neglect proceeding pursuant to Family Court Act article 10, the Law Guardian for the child appeals from an order of fact-finding and disposition of the Family Court, Suffolk *836County (Green, Ct Atty Ref), entered December 14, 2005, which, after a permanency hearing, and upon an order of disposition of the same court dated November 14, 2005, found that it was in the child’s best interest to be adopted by her foster parents, approved a permanency plan of adoption by her foster parents, and freed the child to be adopted by her foster parents.
Ordered that the order is affirmed, without costs or disbursements.
During the course of the permanency hearing, the Family Court heard testimony from several witnesses, including the child’s pre-adoptive foster parents, a case worker for the petitioner Suffolk County Department of Social Services, a social worker, the child’s treating psychiatrist, and the subject child. The Family Court determined that the child’s adoption by her foster parents, who had recently adopted the child’s two younger siblings, was in the child’s best interest. We find no basis in the record to reverse that determination.
The Law Guardian’s contention that procedural errors prejudiced the hearing is without merit.
In light of our determination, we need not reach the petitioner’s remaining contention. Rivera, J.P., Skelos, Dillon and Covello, JJ., concur.